592 So.2d 1282 (1992)
STATE of Louisiana
v.
Kathleen MOBLEY.
No. 90-K-2463.
Supreme Court of Louisiana.
January 31, 1992.
PER CURIAM.
Granted. The defendant's conviction for third offense D.W.I., 568 So.2d 1368, is reversed, judgment for second offense D.W.I. is entered, and this case is remanded to the district court for resentencing. Whether the predicate convictions in a multiple offender D.W.I. prosecution are considered essential elements of the offense, State v. Krause, 405 So.2d 832 (La.1981), or essential averments of the bill of information, State v. Montgomery, 250 La. 326, 195 So.2d 285 (1967), the state bears the burden of establishing their constitutional validity, if they came by way of guilty pleas, and of proving the convictions at trial. State v. Jones, 404 So.2d 1192 (La.1981); State v. Wiggins, 399 So.2d 206 (La.1981). The state also bears the burden at trial of negating the cleansing period in La.R.S. 14:98(F). Cf. State v. Husband, 437 So.2d 269 (La.1983); State v. Williams, 366 So.2d 1369 (La.1978), modified on other grounds, State v. Landry, 588 So.2d 345 (La.1991), No. 90-K-0162.
LEMMON, J., concurs.